Order entered February 6, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01214-CV

                          LORIANNE JENAE WOLF, Appellant

                                              V.

                           JOHN ROBERT NYGARD, Appellee

                     On Appeal from the 439th Judicial District Court
                                Rockwall County, Texas
                           Trial Court Cause No. 1-16-0756

                                          ORDER
       Before the Court is appellant’s February 4, 2020 unopposed motion requesting an

abatement or an extension to file her brief on the merits. We GRANT the motion to the extent

that appellant shall file her brief by MARCH 12, 2020.




                                                    /s/   KEN MOLBERG
                                                          JUSTICE